                      Case 1:21-mj-01074-DLC Document 1 Filed 03/04/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                        )
                             v.                                   )
                      Shane Spierdowis
                                                                  )
                                                                  )      Case No. 20-mj-1074-DLC
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                February 24, 2021              in the county of              Plymouth        in the
                       District of       Massachusetts        , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1343                              WIre fraud, that is, having devised and intending to devise a scheme and
                                              artifice to defraud, and for obtaining money and property by means of
                                              materially false and fraudulent pretenses, representations, and promises, did
                                              transmit and cause to be transmitted by means of wire communications in
                                              interstate and foreign commerce, writings, signs, signals, pictures, and
                                              sounds for the purpose of executing the scheme to defraud – specifically, by
                                              causing $101,517 in funds derived from an SBA loan to be wired into RTC
                                              Account 9583.

         This criminal complaint is based on these facts:
Please see the affidavit of U.S. Secret Service Special Agent Jordan Knight, which is attached hereto and incorporated
by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                            Jordan Knight, Special Agent, U.S. Secret Service
                                                                                              Printed name and title

Sworn to E\WHOHSKRQHSXUVXDQWWR)HG5&ULP3.


Date:             03/04/2021
                                                                                                Judge’s signature

City and state:                          Boston, MA                           Hon. Donald L. Cabell, U.S. Magistrate Judge
                                                                                              Printed name and title
